DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Leak on July 22, 2022.
The application has been amended as follows: 
Replace the original abstract with the following abstract:
--  A baling press for baling cotton gin trash and other particulate biomass feedstock. The baling press includes an infeed chute assembly, a compression ram assembly, an extrusion chamber assembly, a strapping storage and dispensing assembly, and a strapping insertion assembly. Methods of producing a bale with the baling press and a bale generated by the baling press are also described. –


Claim 1 has been amended as follows (support for this amendment is in paragraphs 78-81 of the specification):
1. (Currently amended) A method of forming a bale of biomass feedstock or cotton gin trash bound with strapping material comprising the steps of:
         storing and dispensing said strapping material from a first side of a baling press; 
         inserting said strapping material from the first side of the baling press in a form of a loop across a trailing end of a first bale and a leading end of a second bale positioned behind the first bale so that the loop of strapping material is formed on a second side opposing from the first side of the baling press;
         extending loop of strapping material the second side of the baling press to a proper length ;
         cutting said loop of strapping material to generate a forward strapping material end and an aft strapping material end, wherein said forward strapping material end is used to bind the first bale and said aft strapping material end is used to bind the second bale trailing the first bale; and
         securing the strapping material ends together from leading end and trailing end cuts proximate a bale exit end of the baling press, wherein the bale exit end is located at an end of the first and second sides of the baling press.



Claim 2 has been amended as follows:
2.  Currently amended) The method of claim 1 wherein the steps of extending and cutting said loop of strapping material comprise:
           pausing a baling press operation once said loop of strapping material a user on the second side of the baling press;
           gripping the loop of strapping material the loop of strapping material a predetermined distance to a proper length;
           placing the loop of strapping material over an integral cutting blade;
           activating the baling press such that said bale advances within said baling press; and
            cutting said strapping material through contact between said integral cutting blade and said strapping material as the bale advances within the baling press.

Claim 3 has been amended as follows:
3. (Currently amended) The method of claim 2 further comprising the steps of determining a desired bale length and adjusting a distance between the integral cutting blade and said second side of the baling press where the loop of strapping material becomes visible to the user. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of forming a bale of biomass feedstock or cotton gin trash bound with strapping material comprising the steps of:… extending said loop of strapping material from the second side of the baling press to a proper length; cutting said loop of strapping material to generate a forward strapping material end and an aft strapping material end, wherein said forward strapping material end is used to bind the first bale and said aft strapping material end is used to bind the second bale trailing the first bale, in combination with the rest of the claimed limitations.
US 4,991,498 to McCurdy is the closest prior art to the claimed subject matter. McCurdy discloses a baling press having strapping material inserted across a leading end and a trailing end of a bale (see fig. 6), and the strapping ends are secured together proximate a bale exit end of the baling press (see 23 in fig. 6). A loop (23) is formed in order to tie the bale and a strapping material (22) is cut but the loop is not cut (fig. 8). Therefore, McCurdy does not disclose cutting the loop of strapping material to generate two strapping material ends as claimed in claim 1. Additionally, a formed bale of McCurdy is exit from the baling press laterally through a side of the baling press (see fig. 1), not at an exit end located at an end of the first and second sides of the baling press. There is no reason to make the bale of McCurdy to exit through an exit end located at an end of the first and second sides of the baling press because a strapping material holder (18) is blocking this exit end. Furthermore, a bottom side of the baling press of McCurdy is being a first side as claimed, there is no reason to move the strapping material holder (18) to store the strapping material on the bottom side of the baling press, the strapping material would get dirty if storing on the bottom side. 
US 7,690,297 to Sagen et al. discloses a baler strapping material inserted across a trailing end of a bale (fig. 13a-c), and the strapping ends are secured together proximate a bale exit end of the baling press (fig. 13c). McCurdy does not disclose cutting the loop of strapping material to generate two strapping material ends for use to bind the bale as claimed in claim 1.
US 2007/0157825 and US 4,167,902 disclose balers, each having a strap inserter on one side of the baler. These reference does not disclose cutting the loop of strapping material to generate two strapping material ends for use to bind the bale as claimed in claim 1.
Therefore, it is concluded by the Examiner that claims 1-3 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 22, 2022